LaROSE, Judge.
Mary Cathryn Martini appeals the probate court’s order denying her petition to determine property exempt from the Estate of Louise B. Conner, Ms. Martini’s mother. See § 732.402, Fla. Stat. (2011); Fla. Prob. R. 5.406. We have jurisdiction. Fla. R.App. P. 9.170(b)(13). Ms. Martini argues that the denial of her petition without notice and an opportunity to be heard violated her due process rights. See art. I, § 9, Fla. Const.; Ryan’s Furniture Exch, Inc. v. McNair, 120 Fla. 109, 162 So. 483, 487 (Fla.1935); Fleming v. Demps, 918 So.2d 982, 984-85 (Fla. 2d DCA 2005); Shappell v. Guardianship of Naybar, 876 So.2d 690, 691 (Fla. 2d DCA 2004). William H. Hutchings, as personal representative of the Estate of Louise B. Conner, concurs. Therefore, we reverse and remand for reconsideration of the petition after notice and a hearing.
Reversed and remanded.
NORTHCUTT and CRENSHAW, JJ., Concur.